DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Remarks
Claims 1-2, 9-12 and 14 were pending. Claims 1, 12 and 14 are amended. Claims 2 is cancelled. Claims 15 and 16 are added. Claims 1, 9-12 and 14-16 are currently pending.

 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TOSHIYUKI et al. (US 20180115749 A1, hereinafter “Toshiyuki”) in view of Golan et al. (US 20110193966 A1, hereinafter “Golan”), and further in view of Shah et al. (US 20070097420 A1, hereinafter “Shah”).


Regarding claim 1. (Currently amended) Toshiyuki teaches an information processing device comprising:
a processor (0028-0029; claim 1, Figure 1, ‘CPU 2’); and 
a memory coupled to the processor storing instructions that, when executed by the processor (0028-0029 and 0032; claim 1, Figure 1, ‘memory 3’), cause the processor to perform operations comprising;
detecting a subject to be tracked on a captured image that is captured by a first camera for monitoring a first area, or storing one or more features as or of a subject to be tracked in an image captured by a first camera for monitoring a first area (0038, 0046, 0026 and 0049; Figures 2-3 and 9; “[0038] Depending on the type of the predetermined motion, the sensing unit 13 holds in advance image information of one or more human forms (shapes of appearance) allowing to identify the predetermined motions. For example, as for the motion of taking out a product from a shopping basket, image information of a human form of putting a hand in a shopping basket and image information of a human form of a person taking out the hand from the shopping basket are held. In addition, as for the motion of looking up toward the ceiling, image information of a human form of the face facing the ceiling is held. In this case, while tracking the detected person among a plurality of images, the sensing unit 13 finds the human form of the person as being a predetermined human form indicated by the held image information. As the method of tracking a person among a plurality of images, a well-known method of tracking an object and a person may be used. For example, the sensing unit 13 compares the feature values of the respective regions of persons detected in each image, and recognizes the approximated regions of persons as the same person. The method of tracking a person through the sensing unit 13 is not limited. However, it is possible to detect a person's predetermined form without performing tracking among a plurality of images. In this case, for example, the sensing unit 13 detects a person in each image, and detects that the detected person is exhibiting the form indicated by the held image information.”; wherein the location of surveillance camera 9(#1) can be the first monitoring area; “[0026] The plurality of surveillance cameras 9(#1), 9(#2), and 9(#n) may be fixed type cameras with unchangeable image capturing directions, may be movable cameras with changeable image capturing directions, or may include both. Hereinafter, unless it is necessary to distinguish individual surveillance cameras, each surveillance camera is collectively referred to as a “surveillance camera 9”. Each surveillance camera 9 is installed in a different location, and captures an image of each imaging area. However, the surveillance cameras 9 may be installed such that an imaging area of one surveillance camera 9 overlaps that of at least one other surveillance camera 9.”; “[0038] ... As the method of tracking a person among a plurality of images, a well-known method of tracking an object and a person may be used.  For example, the sensing unit 13 compares the feature values of the respective regions of persons detected in each image, and recognizes the approximated regions of persons ...”); 
extracting features of the detected subject from the captured image in a case where the subject to be tracked is detected on the image captured by the first camera 0042, 0026 and 0045; Figures 2 and 3; “[0042]  ... The generated image data may be an image including the face of the person whose motion is detected as a predetermined motion, or may be generated by extracting a partial region including the face of the person from the image.  The image feature information is generated … by a method which is used at the time of tracking the person or the like.”, and  “[0045]… Further, as the information which allows to determine each person, image data or image feature information of each person is stored.  As information allowing to identify each person, instead of the image data and the image feature information, information indicating the location and the time at which the detected predetermined motion is performed, and information (gender, age group, color of clothing, and the like) indicating the feature of each person extracted from the image, may be stored.”); 
determining whether or not the subject being tracked has gone out of the first area (0047 and 0049; Figure 3; wherein the subject with an ID 1 has been assigned suspect setting 1 moves from the location of camera 9(#1) at time stamp 2015.3.11 09:10:30 to the location of camera 9(#3) at time stamp 205:3:11 09:30:47, the setting unit 13 detects the subject has gone out of the first area and moved to different area, “[0047] In the location field, data determining the location where the detected predetermined motion has been performed is set. In the example of FIG. 3, in the location field, identification information of the surveillance camera 9 which has captured an image in which a predetermined motion is detected is set as data for determining the location. In the time field, data indicating the time when the detected predetermined motion is performed is set. In the image field, an image of a person whose motion is detected as a predetermined motion is stored. Since the stored image is used for display, it is preferable that the stored image is an image in which the head of the detected person is enlarged. In the image feature information field, a feature value of the image of the person, whose motion is detected as a predetermined motion, is set. In the suspect setting field, information (0 or 1) indicating whether or not the detected person is set as a suspect, is set by a setting unit 16 to be described later. Hereinafter, a state in which the “information (1) indicating that the detected person is set as a suspect” is set in the suspect setting field may be described as “a suspect flag is ON” or “a suspect flag is set”. … In the example of FIG. 3, the ID, the location, the time, and the image are stored as information allowing to identify a person, and the detected number of times can be acquired from the number of records including the same ID”);
sending a request for statistical information to an external information processing device, via a network, the statistical information indicating a number of detected times respectively for attributes from an image captured by the second camera (0060, 0026, 0045 and 0108; Figures 2 and 9; “[0060] Further, the image data and the image feature information may not be stored, and the detection information storage unit 15 may store information indicating the feature of each person extracted from the location, the time, and the image as information (gender, age group, color of clothing, and the like) for determining each person. In this case, the setting unit 16 may determine records, which are presumed to indicate the same person, by comparing the information indicating the location, the time, and the feature of each person, among the records in which different IDs are set. It is possible to presume that the records indicating close locations, close times, and the same features indicate the same person.”, “[0026] The plurality of surveillance cameras 9(#1), 9(#2), and 9(#n) may be fixed type cameras with unchangeable image capturing directions, may be movable cameras with changeable image capturing directions, or may include both. Hereinafter, unless it is necessary to distinguish individual surveillance cameras, each surveillance camera is collectively referred to as a ‘surveillance camera 9’. Each surveillance camera 9 is installed in a different location, and captures an image of each imaging area. However, the surveillance cameras 9 may be installed such that an imaging area of one surveillance camera 9 overlaps that of at least one other surveillance camera 9.”; “[0045] … As information allowing to identify each person, instead of the image data and the image feature information, information indicating the location and the time at which the detected predetermined motion is performed, and information (gender, age group, color of clothing, and the like) indicating the feature of each person extracted from the image, may be stored.”; and “[0108] In addition, the setting unit 16 may determine a suspect (subject) on the basis of the score obtained by weighting the detected number of times for each type of the predetermined motions of each person in accordance with each type of the predetermined motions.  In this case, the setting unit 16 holds a predetermined weight value (coefficient) for each type of the predetermined motions.”);
selecting, based on the statistical information, an attribute of which a number of detected times is greater than or equal to a predetermined value among the attributes detected from the image captured by the second camera (0039, 0063, 0108; “[0039] Further, some of the predetermined motions to be detected include motions, such as the motion of looking around, which are difficult to determine on the basis of one still image. In this case, the sensing unit 13 is able to detect such a predetermined motion by tracking a person among a plurality of images and detecting change in the human form as described above. For example, the sensing unit 13 is able to detect a motion of looking around by detecting change in the direction of the head through the person tracking. … The sensing unit 13 counts the number of events of the detected person appearing and disappearing, and detects the motion of going back and forth in a case where the number is greater than a predetermined number.”; “[0063] The setting unit 16 determines a person whose calculated detected number of times is greater than a predetermined number of times held in advance as a suspect. The predetermined number of times held in advance is appropriately determined depending on the type of the suspect. … a specific numerical value of the predetermined number of times is not limited.”; and “[0108] In addition, the setting unit 16 may determine a suspect (subject) on the basis of the score obtained by weighting the detected number of times for each type of the predetermined motions of each person in accordance with each type of the predetermined motions.  In this case, the setting unit 16 holds a predetermined weight value (coefficient) for each type of the predetermined motions.  Each weight value is determined in accordance with the degree of likelihood of being a suspect for each type of the predetermined motions.”, wherein the determining of suspect from the detected number of times is the frequency);
selecting a feature of the selected attribute from the extracted features of the detected subject which has gone out of the first area, or selecting a feature of the selected attribute from the one or more stored features of the subject which has gone out of the first area (0047 and 0049; Figures 2 and 3); and
transmitting the selected feature of the subject to the external information processing device via the network so that the subject which has been determined to have gone out of the first area can be detected from the image captured by the second camera (0027, 0066 and 0126; Figures 1 and 2; wherein ‘sensing unit 13’ and ‘output processing unit 19’; “[0027] The surveillance camera 9 sends a video signal (image frames) to a communication unit 5. The transmission rate of the image frames, which are sent by the surveillance camera 9 to the communication unit 5, is not limited. When the transmission rate of the image frames is high, the surveillance control apparatus 10 is able to acquire many image frames in a unit of time. Thus, it is possible to perform highly accurate surveillance control. The transmission rate of the image frames may be determined in accordance with the specification of the frame rate of the surveillance camera 9, the communication capacity between the surveillance control apparatus 10 and the surveillance camera 9, the accuracy required for the surveillance system 1, and the like. Further, as long as the surveillance camera 9 is able to output a video signal, performance and functions thereof are not limited”, and “[0126] … the program may be installed from a portable storage medium such as a CD or a memory card or another computer on the network through the communication unit 5, and may be stored in the memory 3.”).

Toshiyuki failed to disclose sending a request for statistical information to an external information processing device associated with a second camera, or for extracting a subject from an image captured by the second camera, for monitoring a second area via a network, the statistical information including a histogram.

Golan, however, in the same field of endeavor, shows sending a request for statistical information to an external information processing device associated with a second camera, or for extracting a subject from an image captured by the second camera, for monitoring a second area via a network (0023-0024; Figure 3; wherein the information processing device of SITE A 312 and SITE B 314 are linked by a network through VIDEO CONTROL SYSTEM 320, “[0023] FIG. 3 illustrates video system 300 in which a VMS application may be used to view video from one or more video sources. Video system 300 is an example of video system 100 although video system 300 may have an alternate configuration or operate in an alternate manner. Video system 300 includes cameras 301 and 302 at site A 312 and cameras 304 and 305 at site B 314. Video system 300 also includes VCS 320, computer 330, computer 340, storage system 324, and storage system 354, communication network 318, and communication network 328. Video system 300 enables a user of computer 330 or computer 340 to view the location of the cameras on maps which depict the orientation and surroundings of the cameras as well as the spatial relationships between the cameras. The user may view information about or video from one or more of the cameras.”, “[0024] Video system 300 comprises cameras at multiple sites. Cameras 301 and 302 are located at site A 312. Cameras 304 and 305 are located at site B 314. Site A 312 and site B 314 may be in different countries, in different states, in different parts of the same city, in different buildings, or in different areas of the same building. Each of site A 312 and site B 314 may typically include many additional cameras. In one example, site A 312 and site B 314 are two different retail stores operated by the same entity and each of the cameras within each store cover different departments. A typical installation will have more than two cameras but only two are shown at each site in FIG. 3 for the sake of clarity. ...”).

It would have been obvious to person of having ordinary skilled in the art to combine different information devices that track different area (site) linked together to track identical subject that moves from the first monitoring to the second monitoring area by sharing the identifying attributes of the subject as shown by the video monitoring system of Golan in to the surveillance system of Toshiyuki in order to improve the tracking of interested on suspicious person (subject) with in different monitoring area (region) and yields predictable result.

 including a histogram.

Shah, however, in the same field of endeavor, shows the statistical information including a histogram (0128, 0058 and 0123-0124; Figures 6 and 2; “[0128] In an embodiment, the texture of a digital image may be analyzed as described above to determine if the digital image depicts a certain type of terrain or a certain type of crop. For example, such an embodiment may be employed with digital images taken from a satellite or other mechanism from a high level or birds-eye perspective. Other types of analysis, such as gradient orientation histogram analysis, may be performed in combination with the approach of FIG. 6.”, “[0058] The number and nature of the image operations performed on color image 202 used in the generation of an entry in the content index 152 may vary, as the number and nature of image operations depicted in FIG. 2 are merely exemplary. In an embodiment, the types of lower level image operations 250 that may be performed include histogram analysis 210, edge and orientation analysis 212, entropy analysis 214, text on image analysis 216, brightness analysis 218, and foreground/background analysis 220. Each the lower level image operations 250 are known to those in the art”).

It would have been obvious to person of having ordinary skilled in the art to combine the histogram analysis of Shah in the surveillance system of Toshiyuki in view of the video monitoring system of Golan in order to improve the tracking of interested or detected person (subject) with in a multiple monitoring area (region) and yields predictable result.
Regarding claim 9. (Previously presented) Toshiyuki in view of Golan further in view of Shah shows the information processing device according to claim 1.
Toshiyuki further shows wherein the attribute is an orientation of the subject (0026 and 0039; figure 2; ‘… the sensing unit 13 is able to detect a motion of looking around by detecting change in the direction of the head through the person tracking.’ Tracking indicates direction or orientation of subject).


Regarding claim 10. (Previously presented) Toshiyuki in view of Golan further in view of Shah shows the information processing device according to claim 9.
Toshiyuki further shows wherein the attribute is an orientation of the subject for each age (0045 and 0060; “As information allowing to identify each person, …, information indicating the location and the time at which the detected predetermined motion is performed, and information (gender, age group, color of clothing, and the like) …”).


Regarding claim 11. (Previously presented) Toshiyuki in view of Golan further in view of Shah shows the information processing device according to claim 9.
Toshiyuki further shows wherein the attribute is an orientation of the subject for each gender (0045 and 0060; “As information allowing to identify each person, …, information indicating the location and the time at which the detected predetermined motion is performed, and information (gender, age group, color of clothing, and the like) ….”).
Regarding claim 12. (Currently amended) An information processing method claim 12 is drawn to the method of using the corresponding an information processing device claimed in claim 1. Therefore, method claim 12 corresponds to device claim 1 and is rejected for same reasons of obviousness as used in the rejection above.


Regarding claim 14. (Currently amended) A non-transitory computer readable medium claim 14 is drawn to the recording medium of using the corresponding to processing device of using same as claimed in claim 1. Therefore, the non-transitory computer readable medium claim 14 corresponds to the processing device claim 1 and is rejected for the same reasons of obviousness as used above.


Regarding claim 15. (New) Toshiyuki in view of Golan further in view of Shah shows the information processing device according to claim 1.
Toshiyuki further shows the statistical information for which the request is sent is acquired from the second camera (0060, 0026, 0045 and 0108; Figures 2 and 9).
Shah further shows identifying the second camera for which appearance probability of the subject is greater than or equal to a threshold value, based on time at which the subject was detected last, regarding the subject not being detected from another captured image captured by the first camera (0077 and 0089; Figures 3 and 4; “[0077] In an embodiment, as a result of determining how similar the visual appearance of the base image is to each of the one or more potential images, a ranking of the one or more potential images may be determined based on how similar the visual appearance each of the one or more potential images are to the visual appearance of the base image. A portion of the ranked one or more potential images may be selected as one or more requested images. For example, the server 120 may be configured to select a certain percentage (e.g., the top 20%) of the ranked one or more potential image to use as the one or more requested images (i.e., those images that satisfy the search criteria specified in the request data). The server 120 may also be configured to select a certain number of the ranked one or more potential image to use as the one or more requested images, e.g., the server may select the top 50 images of the ranked one or more potential images as the one or more requested images. As another example, the server 120 may be configured to select the one or more potential images by identifying a set of images whose similarity to the base image exceeds a certain threshold. In this way, the number of one or more potential images identified by the server 120 may vary in number, from request to request, based on the characteristics of the base image identified by a particular request.”).

The motivation used in the rejection of claim 1 to combine Toshiyuki in view of Golan further in view of Shah still applies to the combination of the prior arts used on the rejection of claim 15.


Regarding claim 16. (New) Toshiyuki in view of Golan further in view of Shah shows the information processing device according to claim 1.
Toshiyuki further shows wherein features other than the selected feature are excluded for the transmission  (0047 and 0049; Figures 2 and 3).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9-12 and 14-16 have been considered but are moot based on new ground of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hotta et al. (US 20130113934 A1)
ITO et al. (US 20160012280 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASMAMAW G. TARKO/
Examiner, Art Unit 2482






/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482